907 F.2d 151
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.P. Keith NALLY, Executor for The Estate of Leslie Combs, II,Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 89-2089.
United States Court of Appeals, Sixth Circuit.
June 27, 1990.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and PATRICK J. DUGGAN, District Judge.*
KEITH, Circuit Judge.


1
P. Keith Nally, Executor for the estate of Leslie Combs, II ("Combs") appeals from the June 28, 1989 order of the United States Tax Court sustaining the Commissioner's determination of a $406,923.36 deficiency in income tax due from Combs for the 1977 taxable year.


2
Having carefully considered the record and the arguments presented in the briefs and orally, we find no error warranting reversal.  Therefore, we AFFIRM the order of the Honorable Lawrence A. Wright, United States Tax Judge, for the reasons set forth in his Memorandum Findings of Fact and Opinion, Combs v. Commissioner, 57 T.C.M.  (CCH) 288 (1989).



*
 The Honorable Patrick J. Duggan, United States District Judge for the Eastern District of Michigan, sitting by designation